Exhibit 10.10
Summary Sheet for Director Compensation
March 16, 2011
The Company pays its Chairman of the Board an annual retainer of $70,000, and it
pays or reimburses him for the cost of office space that has a rental value of
approximately $13,000 per year. The Company pays each of its other non-employee
directors an annual retainer of $30,000. The chair of the Audit Committee
receives an additional annual fee of $20,000. The chairs of each of the
Compensation Committee and the Nominating and Corporate Governance Committee
receive an additional annual fee of $15,000. Non-chair members of these
committees receive an additional $5,000 annual fee for each committee on which
they serve.
All director fees are payable in advance in equal quarterly installments and are
currently paid via shares of the Company’s common stock based on the closing
market price on the regularly scheduled quarterly payment date.
In addition to annual fees, each non-employee director is entitled to receive,
at or following each Company annual meeting, a grant of stock of the Company
valued at $25,000.
In line with the Company’s operating strategy, and as with all salaried
employees including senior management, the Company’s directors have accepted
since the second quarter of 2009 a 5% reduction in the amount of the fees and
stock grants described above.
In addition to fees and stock grants, it is the Company’s policy to reimburse
directors for their out-of-pocket expenses incurred in connection with their
service on the Board and its committees.

